

Exhibit 10.1
 
Asure Software, Inc.
110 Wild Basin Road, Suite 100
Austin, Texas 78746


March 20, 2017


VIA EMAIL richard.cangemi@peopleguru.com


Mr. Richard S. Cangemi, as Stockholder Representative
1501 South Church Avenue
Tampa, Florida 33629


Re: Settlement Relating to Stock Purchase Agreement


Dear Rich:


Pursuant to letters dated October 18, 2016 and January 14, 2017, we asserted
several claims for indemnifiable Losses under Section 9.02 of our Stock Purchase
Agreement dated March 18, 2016 (the “Asserted Claims”), which you have
rejected.  However, based upon our discussions, we have agreed to settle our
disputes as to the Asserted Claims and any other claims that could have been
asserted as of the date of this letter, and retire in full the Secured
Subordinated Promissory Note dated March 18, 2016 in the face amount of
$6,000,000 for a lump-sum payment by us of $5,879,000, to be made to you, as
Stockholder Representative, within five business days after we both sign this
letter.  Capitalized terms not otherwise defined in this letter have the same
meanings as set forth in our Stock Purchase Agreement or our Asset Purchase
Agreement, as the case may be.


Here are the additional details.


1. Mutual Release of Claims.  In consideration of the payment by us described
above and the agreements of the parties in this letter, and subject to the other
provisions of this letter agreement, Buyer, on the one hand, and Sellers, on the
other hand, hereby release each other from any and all claims, causes of action,
damages, liabilities and expenses, including attorneys’ fees, through the date
hereof, arising out of or with respect to the Stock Purchase Agreement, the
Asset Purchase Agreement and/or the Secured Subordinated Promissory Note,
whether known or unknown, matured or unmatured, or fixed or contingent.  Upon
receipt of payment as provided by this letter, Sellers will promptly mark as
“paid” and return the original Secured Subordinated Promissory Note to Buyer.


2. Amendments to Stock Purchase Agreement.  Despite the release in Section 1
above, the following provisions of the Stock Purchase Agreement and Asset
Purchase Agreement will remain in full force and effect:


(a) Sections 3.20 and 6.04 and Article XI of the Stock Purchase Agreement and
Sections 4.13 and Article VIII of the Asset Purchase Agreement.


(b) Article VII of the Stock Purchase Agreement, as it relates to future claims
for tax indemnification not previously known or knowable, except as further
modified herein.
 

--------------------------------------------------------------------------------

Richard S. Cangemi
March 20, 2017
Page 2

 
(i) Clause (a) of Section 7.03 of the Stock Purchase Agreement is amended and
restated to read “(a) any Loss attributable to any breach of or inaccuracy in
any representation or warranty made in Section 3.20 of this Agreement or in
Section 4.13 of the Asset Purchase Agreement;”


(ii) Section 7.09 of the Stock Purchase Agreement is amended and restated to
read as follows:


“Section 7.09 Payments. Notwithstanding any other provision of this Agreement,
any amounts payable to Buyer pursuant to this Article VII shall be satisfied by
payments in accordance with Section 9.06(a).  For the sake of clarity, the
obligation to make any such payments is subject to the Basket but not to the
Cap.  For the sake of further clarity, the Basket shall be deemed to reset to
$0.00 as of the date this letter is executed by both parties.”


(c) Article IX of the Stock Purchase Agreement (excluding Section 9.03, which is
deleted), except as further modified herein.


(i) Section 9.02 of the Stock Purchase Agreement is amended and restated to read
as follows:


“Section 9.02 Indemnification By the Principal Shareholders. Subject to the
other terms and conditions of this Article IX, the Principal Shareholders,
jointly, shall indemnify and defend the Buyer and its Affiliates (including the
Company after the Closing) and their respective Representatives (collectively,
the “Buyer Indemnitees”) against, and shall hold each of them harmless from and
against, and shall pay and reimburse each of them for, any and all Losses
incurred or sustained by, or imposed upon, the Buyer Indemnitees based upon,
arising out of, with respect to or by reason of any breach or non-fulfillment of
any covenant, agreement or obligation to be performed by Sellers after the
Closing, pursuant to Section 6.04 of this Agreement.”


(ii) Section 9.04 of the Stock Purchase Agreement is amended and restated to
read as follows:


“Section 9.04 Certain Limitations. The indemnification provided for in Section
9.02 shall be subject to the following limitations:


(a) the Principal Shareholders shall not be jointly liable to the Buyer
Indemnitees for indemnification under Section 9.02(a) until the aggregate amount
of all Losses arising after March 20, 2017 in respect of indemnification under
Section 9.02(a) and Article VII together exceeds $100,000.00 (the “Basket”), in
which event the Principal Shareholders shall jointly be required to pay or be
liable for all such Losses from the first dollar thereafter. The aggregate
amount of all Losses (excluding any Losses relating to the Asserted Claims) for
which the Principal Shareholders shall be liable pursuant to Section 9.02(a)
shall not exceed $1,000,000.00 (the “Cap”).


(b) Reserved.
 

--------------------------------------------------------------------------------

Richard S. Cangemi
March 20, 2017
Page 3

 
(c) Reserved.


(d) For purposes of this Article IX, any inaccuracy in or breach of any
representation or warranty shall be determined without regard to any
materiality, Company Material Adverse Effect or other similar qualification
contained in or otherwise applicable to such representation or warranty.”


(iii) Section 9.06 of the Stock Purchase Agreement is amended to delete the last
sentence of subsection (a) and delete and mark as reserved all of subsections
(b) and (c).


3. Except as expressly set forth herein, it is the intent of the parties that
the rights of either party to insist upon compliance with any provision of the
Stock Purchase Agreement or the Asset Purchase Agreement are hereby terminated.


If this letter correctly summarizes our agreement, please so indicate by your
signature below.


Very truly yours, Agreed to and accepted:


Asure Software, Inc.
  

                                /s/Richard S.
Cangemi                                         
                                Richard S. Cangemi, as Stockholder
                                Representative
By: /s/ Patrick Goepel                                               


Its CEO                                                                      

